139 Ga. App. 353 (1976)
228 S.E.2d 376
ROBERTS
v.
STATE OF GEORGIA.
52398.
Court of Appeals of Georgia.
Argued July 6, 1976.
Decided July 16, 1976.
Mary Walton Whiteman, for appellant.
Anne Workman, Solicitor, Robert Littlefield, Jr., William L. Skinner, for appellee.
MARSHALL, Judge.
This appeal is from an order of the Juvenile Court of DeKalb County terminating the parental rights of the appellant, the child's mother, and of the putative father under the Juvenile Code, Ga. L. 1971, pp. 709, 747; 1974, p. 389; 1974, pp. 1126, 1133 (Code Ann. § 24A-3201 (a) (2)). Appellant contests the "implied determination" that the child was a "deprived child" within the meaning of the Juvenile Code. Held:
The trial court entered findings of fact detailing the mental condition of the appellant and the environment which would confront the baby if appellant were permitted to take the baby home. Based on these findings, which are supported by the record, there appears to be an adequate showing of deprivation. See Elrod v. Hall County Dept. of Family & Children Services, 136 Ga. App. 251 (220 SE2d 726). However, the trial court made no specific finding that the child was deprived. That such a finding is required was the holding of Crook v. Ga. Dept. of Human Resources, 137 Ga. App. 817 (224 SE2d 806), where this court stated that an explicit finding of deprivation is necessary under Code Ann. § 24A-3201 (a) (2), and that the appellate court would not supply by implication such a finding.
Because of this error, the appeal is remanded with direction that the trial court vacate the judgment, enter appropriate findings of fact and conclusions of law in *354 accordance with Crook, supra, and enter a new judgment thereon, from which the losing party may appeal.
Appeal remanded with direction. Pannell, P. J., and McMurray, J., concur.